Citation Nr: 1103566	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
condition.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ADT) from 
October 1974 to February 1975 and served on active duty from 
November 1990 to June 1991.  He had other periods of ADT that 
have not been verified.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2006, May 2007 and June 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In an October 2006 rating decision, the RO initially denied 
service connection for PTSD.  This decision was confirmed and 
continued in a May 2007 decision.  In a June 2009 rating 
decision, the RO denied service connection for a sleep disorder, 
and found that new and material evidence had not been received 
sufficient to reopen claim for service connection for a back 
disorder.

The Veteran and his spouse appeared and testified at a personal 
hearing in October 2010 before the undersigned Veterans Law Judge 
sitting in Philadelphia, Pennsylvania.  A transcript of the 
hearing is contained in the record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The July 1995 rating decision that denied a claim of 
entitlement to service connection for a back disorder was not 
appealed and is final.

3.  The evidence received since that July 1995 rating decision 
includes evidence that is cumulative and redundant, and does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a back disorder.

4.  The Veteran is not currently diagnosed with a sleep disorder.  
The evidence of record shows that symptoms of sleep disturbance 
and nightmares are attributable to acquired psychiatric 
disorder(s).


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).

2.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran was notified of the provisions of the VCAA 
by the RO in correspondence dated in April 2009.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a statement of the case (SOC) was issued in March 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of a 
claim.  Additional notice as to these matters was provided in the 
April 2009 letter.  In Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  Here, the appellant 
was provided Kent notice in the April 2009 letter. The notice 
requirements pertinent to the issues on appeal have been met and 
all identified and authorized records relevant to these matters 
have been requested or obtained.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  

VA need not conduct an examination with respect to the claim for 
service connection for a sleep disorder on appeal, as information 
and evidence of record contains sufficient evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as the Veteran has not been diagnosed with a current 
separate sleep disorder disability, and competent medical 
evidence and statements by the Veteran himself attribute his 
difficulty sleeping to his psychiatric disorder(s) (which are 
currently on appeal).  As such, the Veteran is missing criteria 
(1) under McLendon , and an examination is not warranted.

Furthermore, the Veteran has not identified any additional 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.



New and Material

Laws and Regulations

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Factual Background and Analysis

The Veteran initially filed a claim for service connection for a 
back disorder in September 1994.  In a July 1995 rating decision, 
he was denied service connection for any back condition.  The 
rating decision noted that there was no evidence of any injury in 
service, or any chronic back condition, and the current diagnosis 
of lumbosacral strain was not attributable to the Veteran's 
active service.  The Veteran was notified of this decision in 
August 1995 and submitted an appeal.  As the Veteran did not 
initiate an appeal of this determination, that decision is final 
as to the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Evidence in the claims file at the time of the July 1995 rating 
decision included the Veteran's service treatment records, 
statements from the Veteran, and a September 1994 VA disability 
examination report.  Service treatment records include a November 
1989 periodical examination where the Veteran noted that he had 
recurrent back pain, a May 1991 complaint of low back pain, and a 
May 1991 release from duty examination where he noted low back 
pain, although physical examination of the spine at that time was 
normal.  An orthopedic consultation was ordered, and the 
assessment was mechanical low back pain.  In a May 1991 statement 
of medical examination and duty status, it was noted that the 
Veteran had low back pain from long bumpy rides in Saudi Arabia.  
The physician noted that the Veteran's injury was incurred in the 
line of duty, and described the condition as low back pain, due 
to no singular accident.  In a June 1992 medical note, the 
Veteran complained of pain in the low back of 18 months' 
duration, He related that he hurt his back during Desert Storm, 
and took Motrin for relief until he ran out of the medication.  
The assessment was low back pain, by history.  During his 
September 1994 VA medical examination, the Veteran complained of 
low back pain.  A September 1994 X-ray film was read to show no 
spine abnormality.  He was diagnosed with lumbosacral strain.
Evidence added to the claims file since the July 1995 rating 
decision includes VA treatment records, and the Veteran's 
testimony.  VA treatment records include a September 1999 Gulf 
War registry where the Veteran described a long history of back 
pain dating back to Desert Storm when he drove tractor trailers 
over sand dunes.  He also stated that his back pain had recently 
flared up again.  He was noted to have recently had x-ray films 
read to show his spine was within normal limits.  His assessment 
was of probable myofascial back pain.  A November 2006 Behavioral 
Health intake form noted the Veteran complained of having a back 
injury caused by sand dunes in service.  The Veteran was involved 
in a motor vehicle accident (MVA) in 2000, where he was struck 
riding a motorcycle, suffered a cerebrovascular accident (CVA), 
and had to have his left leg amputated.  During his October 2010 
Board hearing, he testified that he injured his back during 
Desert storm due to the bouncing around of the tractor trailer, 
and other duties associated with truck driving.  He continued to 
have back pain from service to the present.

This recently submitted evidence is "new" in that it was not 
previously before agency decision makers at the time of the July 
1995 rating decision.  However, it is duplicative of statements 
in the file prior to the July 1995 rating decision.  The Veteran 
has long maintained that his lumbosacral spine problems are the 
result of his service in Saudi Arabia when he drove trucks over 
sand dunes, and performed other associated duties.  The recent 
medical findings regarding the low back are likewise consistent 
with the medical findings considered in the July 1995 rating 
action.  Consequently, this evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a back disorder.  As such, the evidence added to 
the claims file after July 1995 rating decision is not new and 
material, and the claim to reopen a claim for service connection 
for a back disorder is denied.

Service Connection

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a disability 
on the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

In April 2009, the Veteran filed a claim for service connection 
for a sleep disorder.  He indicated that his disability began in 
1999, and that he first sought treatment in November 1999.  
Previously, in May 2006, the Veteran had filed a claim for 
service connection for PTSD, where he indicated that he was 
treated for "bad dreams" at the Philadelphia VAMC.

Service treatment records do not show treatment for, complaints 
of, or a diagnosis of a sleep disorder.

In October 2006, the Veteran submitted a statement in support of 
his claim for service connection for PTSD, where he described 
bombs going off and shots being fired while he was in service 
during Desert Storm, and that due to fear for his safety he 
became unable to sleep at night due to nightmares.

In a November 2006 Behavioral Health intake evaluation the 
Veteran described bad dreams since returning from service in 
desert storm.  The Veteran's wife stated that the Veteran 
thrashed in his sleep and would sometimes stay up all night.  He 
was diagnosed with PTSD and major depression.  He was not 
diagnosed with a sleep disorder.

The Veteran submitted a written statement in March 2007, where he 
described witnessing explosions, and seeing and transporting 
soldier's dead bodies in service.  He stated that this resulted 
in nightmares and sleepless nights.

Private treatment records from C.H.B., M.D., noted that the 
Veteran was in a serious MVA that results in amputation and 
psychological sequelae of the accident, including a medically-
induced coma.  The physician diagnosed a major depressive 
disorder.  He also noted the Veteran was on prescription 
medication for "sleep" and "depression."

During an April 2009 VA treatment follow-up the Veteran's wife 
noted that the Veteran was having combat nightmares, and that he 
would scream and stop breathing in his sleep.  She noted he would 
become sweaty and sleep on top of the covers.  He was diagnosed 
with: worse depression this month in dementia with depression and 
PTSD.

In May 2009, the Veteran's wife submitted a statement that the 
Veteran became agitated after the invasion in Iraq.  His sleep 
patterns were "terrible," and he would stay up all night with 
the television on loud.  She stated that shortly after this 
change in behavior the Veteran was referred to a mental health 
physician.

A VA treating physician submitted a written note in October 2009 
that the Veteran suffered from PTSD with symptoms of nightmares 
and sleep disturbance.  Also in October 2009, a treating nurse 
submitted a statement that the Veteran was diagnosed with PTSD, 
and that he continued to have nightmares about service in Iraq 
and Kuwait, and poor sleep.

In February 2010, during a mental health outpatient follow-up 
visit, the Veteran complained of continuing to dream about dead 
bodies.  He was noted to stay up all night, and then sleep until 
about 2 or 3 pm the following day.  He was assessed with 
depression and symptoms of PTSD.

During his October 2010 Board hearing, the Veteran testified that 
he did not have sleep apnea.  He further testified that he was 
referring to his difficulty sleeping due to nightmares when he 
filed a claim for service connection for a sleep disorder.  He 
agreed that his difficulty sleeping was a part of his psychiatric 
disorder.

With regard to a sleep disorder and restless sleep, the Board 
observes that the record contains numerous references over the 
years to the Veteran's complaints of problems sleeping.  However, 
the complaints were made in the context of examinations regarding 
the Veteran's diagnosed psychiatric disorders, including PTSD.  
In other words, the Veteran's psychiatric disorder (PTSD) 
includes symptoms of sleep problems which occurred after 
nightmares - another symptom of PTSD - and which made the 
Veteran's sleep restless.

The Veteran testified that the sleep disorder and restlessness he 
was claiming was due to PTSD.  See hearing transcript at page 13.  
The Board acknowledges that the Veteran is competent to report 
difficulty with sleeping, but there is nothing in the record to 
show he is competent to provide an opinion regarding the etiology 
of any other specific sleep disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

In sum, there is no medical record which diagnoses the Veteran as 
having an independent sleep disorder by and of itself, and the 
Veteran does not contend that he has a separate and distinct 
sleep disorder from that which he agrees is a symptom of his 
acquired psychiatric disorder (which is currently on appeal).  
Thus, the Board finds that there is no evidence of a current 
diagnosed sleep disorder, and that the symptoms of nightmares and 
restlessness will be addressed in the Veteran's claim for service 
connection for a psychiatric disorder.  For that reason, the 
Board finds that service connection for a sleep disorder distinct 
and apart from symptoms of a psychiatric disorder is not 
warranted.  


ORDER

New and material evidence not having been received, the request 
to reopen the claim for service connection for a back disorder is 
denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

Acquired Psychiatric Disorder (PTSD)

In May 2006, the Veteran filed a claim for service connection for 
PTSD, which he noted began in 1991.  Treatment records note that 
the Veteran has been diagnosed with depressive disorder, major 
depressive episode, PTSD, mood disorder due to a general medical 
condition, personality change due to a general medical condition, 
and non-psychotic organic brain syndrome due to a post service 
MVA and CVA.

The Board notes that the evidentiary standard outlined in 38 
C.F.R. § 3.304(f)(3) for establishing in-service stressors in 
claims for PTSD was recently relaxed, adding to the types of 
claims VA will accept through credible lay testimony alone.  The 
new regulations provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  75 Fed. Reg. 39843, 39852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).  

The Veteran has described several stressors: (1) while awaiting 
equipment in Kuwait two missiles were launched over the camp site 
where the Veteran was stationed, and bombs exploded (they were 
warned the bombs were chemical); (2) came across an explosion 
that killed 29 soldiers from Pennsylvania; (3) running out of 
ammunition and being placed on guard duty with an empty gun; (4) 
helping to transport the bodies of dead soldiers; (5) running out 
of body bags and having to burry uncovered soldiers in mass 
graves.  The Veteran's DD 214 for his period of service from 
November 1990 to June 1991 noted he had four months of Foreign 
Service, and that his primary specialty was as a motor transport 
operator.  He was noted to have service in South West Asia from 
January to May 1991 as a reservist ordered to active duty in 
support of Operation Desert Shield/Desert Storm.  He was provided 
with the South West Asia Service Medal.  Further development is 
required to determine the Veteran's whereabouts during his duty 
in Southwest Asia to determine if his stressor statements are 
consistent with the places, types, and circumstances of the 
veteran's service.

VA and private treatment records note that the Veteran was 
involved in a serious MVA in 2000 which resulted in amputation of 
his left leg above the knee, a medically induced coma, CVA, 
kidney failure, and two strokes.  

In October 2009, a VA physician submitted a statement that it was 
his opinion, based on a review of the Veteran's medical records, 
that the Veteran developed PTSD from Desert Storm.  An October 
2009 statement from a VA nurse noted that the Veteran had 
nightmares of service in Iraq and Kuwait; he suffered from anger, 
poor sleep, hypervigilance, and he began to drink heavily.  She 
noted that his drinking resulted in the MVA, and that his 
recovery included many serious complications including a CVA.  
She opined that he had a strong case for service connection for 
PTSD.

Although the record contains the October 2009 positive nexus 
opinions, VA treatment records also note that the Veteran has 
some mental health issues that may be attributable to his 
MVA/CVA.  VA treatment records note that the Veteran has 
cognitive deficits, personality change, and memory impairment as 
a result of his MVA/CVA.  A January 2009 VA treatment record 
noted that the Veteran's memory deficiency was due to his closed 
head injury and anoxic event (a result of his MVA).  In February 
2010, he was diagnosed with depression and symptoms of PTSD, with 
residual deficits CVA interfering with Veteran's life (ability to 
keep appointments, relationship with wife, ability to work, etc.)

As such, on remand, the Veteran should be afforded a VA 
psychiatric examination to determine the nature and severity of 
any current acquired psychiatric disorders, and offer an opinion 
as to their nexus to service.  The examiner should also comment 
on the Veteran's interceding MVA/CVA and address which, if any, 
mental health symptoms may be attributable to non-service causes.

Additionally, during his October 2010 Board hearing the Veteran's 
wife noted that the Veteran received treatment at Coatesville in 
June 2010, and received treatment from Springfield Psychiatric.  
On remand, an attempt should be made to obtain those records.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
provided him treatment for an acquired 
psychiatric disorder.  Of particular 
interest are records regarding psychiatric 
treatment in Coatesville VA and 
Springfield Psychiatric.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The AMC/RO is to obtain the Veteran's 
complete service personnel records in 
order to ascertain where his unit, the 
131st Transportation Company from 
Pennsylvania was stationed during Desert 
Storm.  The AMC/RO is to undertake any 
other development including contacting the 
appropriate authorities in order to 
determine where the Veteran may have been 
during his assignment in Southwest Asia.

3.  Following receipt of additional data 
from any and all sources, the Veteran 
should be scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist 
performing the examination for review of 
the case.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination.  In addition to 
the other information provided in the 
examination report, the examiner must 
state whether or not the claimed 
stressor is related to the Veteran's 
fear of hostile military or terrorist 
activity.

Based on a review of the record, and 
examination of the Veteran, and 
considering the stressors, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD related to an event in service.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


